Citation Nr: 1534203	
Decision Date: 08/11/15    Archive Date: 08/20/15

DOCKET NO.  09-50 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for chondromalacia patellae, right knee.

2.  Entitlement to service connection for chondromalacia patellae, left knee.

3.  Entitlement to an initial compensable rating for pectus excavatum.

4.  Entitlement to an initial compensable rating for epicondylitis, right elbow.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 2006 to September 2008.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

A February 2009 rating decision denied the Veteran's claims for entitlement to service connection for right and left knee chondromalacia patellae and granted service connection for pectus excavatum and epicondylitis, right elbow, assigning noncompensable ratings effective September 19, 2008, the date of claim.  In a July 2015 Appellate Brief Presentation, the Veteran's representative argued that if the Veteran's March 2009 statement was taken liberally as his Notice of Disagreement (NOD) concerning the issues of pectus excavatum and epicondylitis, right elbow, then the July 2009 SOC was inadequate because those issues were listed as entitlement to service connection rather than entitlement to initial compensable ratings.  The Board notes that while the July 2009 SOC listed the issues of pectus excavatum and epicondylitis, right elbow, as entitlement to service connection, in the reasons and Bases section, the SOC effectively adjudicated those issues as initial increased ratings.  

According to 38 C.F.R. § 19.29 (2014), the SOC must contain (a) a summary of the evidence in the case relating to the issue or issues which the appellant or representative has expressed disagreement; (b) a summary of the applicable laws and regulations, with appropriate citations, and a discussion of how such laws and regulations affect the determinations; and (c) the determination of the agency of original jurisdiction on each issue and the reasons for each such determination with respect to which disagreement has been expressed.  Id.  

In this case, the July 2009 SOC adequately listed the evidence in the case relating to the issues of initial compensable ratings for pectus excavatum and epicondylitis, right elbow, despite listing the issues as entitlement to service connection.  The SOC also summarized the applicable laws and regulations and discussed how they affected the determinations that initial compensable ratings were not warranted.  Finally, the July 2009 SOC listed the reasons why the Veteran was not entitled to initial compensable ratings for pectus excavatum and epicondylitis, right elbow, and the necessary requirements to attain initial compensable ratings.  As such, the Board concludes that despite listing these issues as entitlement to service connection, the July 2009 SOC effectively adjudicated the claims as entitlement to initial compensable ratings.  

While the Veteran's representative argued that the later December 2009 statement should be construed as the NOD for the issues of initial compensable ratings for pectus excavatum and epicondylitis, right elbow, and as such a new SOC is necessary according to Manlincon v. West, 12 Vet. App. 238 (1999), taking the view most favorable to the Veteran, the Board construes the Veteran's March 2009 statement to actually be a NOD with the February 2009 rating decision.  Young v. Shinseki, 22. Vet. App. 461, 467 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

Concerning the issues of entitlement to service connection for chondromalacia patellae of the right and left knees, in an October 2008 Compensation and Pension (C&P) examination report, the Veteran noted that he had knee problems since 2004, before active service, that he played soccer as a child, and had intermittent problems with his knees prior to service.  In his December 2009 VA Form 9, the Veteran wrote that while the VA examiner in the October 2008 wrote that the Veteran had knee problems prior to active service, the Veteran had a bruise on his knee and his mother wanted him to see a doctor about it.  

In a March 2009 letter, the Veteran's private physician, Dr. W. P. G., M.D., wrote that the Veteran was originally seen in September 2000 with complaints of pain in his left knee from an injury.  At the time of the evaluation, the Veteran was found to have tenderness along his lateral femoral condyle with occasional quad release or episodic giving way.  Radiologic studies at the time were negative and the Veteran was found to have a resolving left knee contusion.  The Veteran was recommended to return to the clinic in three to four weeks if his knee was still painful but he never returned.

In his December 2009 VA Form 9, the Veteran wrote that he did not fully understand the questions when the VA examiner asked him about his knee in the October 2008 C&P examination.  The Veteran wrote that he had no problems with his knees until 2007, during active service, and that his knee condition was a direct result of his Military Occupational Specialty (MOS) in the infantry.  

Because the October 2008 C&P examination report was based on inaccurate facts, namely that the Veteran's knee conditions pre-existed service, these errors carry significant implications.  Additionally, the VA examiner never opined if it was at least as likely as not that the Veteran's knee condition was etiologically related to active service, or clearly and unmistakably existed prior to active service and was clearly and unmistakably not aggravated beyond its natural progression by any in-service injury, event, or illness.  As such, the examination is inadequate.  Coburn v. Nicholson, 19 Vet. App. 427 (2006); Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Swann v. Brown, 5 Vet. App. 229 (1993); Black v. Brown, 5 Vet. App. 177   (1993); See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  A new VA examination is necessary to evaluate the Veteran's bilateral chondromalacia patellae of the knees.

Concerning the issues of entitlement to initial compensable ratings for pectus excavatum and epicondylitis, right elbow, in the Veteran's March 2009 NOD, he wrote that his right elbow had increased in pain and tenderness and he had chest pain and trouble breathing and noticed a decrease in his exercise tolerance.  The Board notes that the Veteran's last examination to evaluate these disabilities was in October 2008.  New VA examinations are necessary to determine the current nature, extent, and severity of the Veteran's pectus excavatum and epicondylitis, right elbow.

Accordingly, the case is REMANDED for the following actions:

1. Obtain copies of the complete updated VA clinical and private records of all evaluations and treatment the Veteran received for his bilateral chondromalacia patella of the knees, pectus excavatum, and epicondylitis, right elbow.  All requests for records and responses must be associated with the claims folder.

2. Ask the Veteran to provide a release for relevant outstanding private records of treatment and to identify and provide appropriate releases for any other care providers who may possess new or additional evidence pertinent to his treatment for chondromalacia patellae of the right and left knees, pectus excavatum, and epicondylitis, right elbow.  

3. If he provides the necessary release(s), assist him in obtaining the records identified, following the procedures set forth in 38 C.F.R. § 3.159 (2014).  Any new or additional (i.e., non-duplicative) evidence received should be associated with the claims file.

4. Thereafter, the Veteran should be afforded an appropriate VA examination to determine the nature, extent, and severity of his right and left knee chondromalacia patellae.  The examiner should note in the examination report that the claims folder and this remand have been reviewed.  All indicated tests and studies should be performed.  

The examiner is asked to address the following questions:

a. Is there clear and unmistakable evidence (obvious and manifest) that the Veteran's right and left knee chondromalacia patellae existed prior to the Veteran's entrance into active service?  The examiner is specifically requested to comment on the March 2009 statements from the Veteran's private physicians, Dr. W. P. G., M.D. and Dr. R. F. S., MD.

b. If the Veteran's right and left knee chondromalacia patellae clearly and unmistakably existed prior to service, is there clear and unmistakable evidence (obvious and manifest) that the Veteran's right and left knee chondromalacia patellae were NOT aggravated by active service?

c. If the Veteran's right and left knee chondromalacia patellae did not clearly and unmistakably pre-exist service, or were not clearly and unmistakably aggravated by service, is it at least as likely as not (a 50 percent change or greater) that they had their onset in, or are otherwise related to the Veteran's active service?

5. Schedule the Veteran for a VA examination to ascertain the nature, extent, and severity of his service-connected pectus excavatum. The claims file and a copy of this remand should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished.

a. All applicable PFT values necessary under the rating criteria for restrictive lung disease must be obtained including: FEV-1, FEV-1/FVC, and DLCO (SB)).  

b. The examination must also indicate maximum exercise capacity in ml/kg/min oxygen consumption; whether cor pulmonale, right ventricular hypertrophy, or pulmonary hypertension are present along with noting whether there are episodes of acute respiratory failure, or the Veteran requires outpatient oxygen therapy.

6. Schedule the Veteran for a VA examination to ascertain the nature, extent, and severity of his service-connected epicondylitis, right elbow. The claims file and a copy of this remand should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished, to include any electromyography/nerve conduction studies deemed necessary.  

a. All ranges of motion of the right elbow, both initial and after repetitive motion, must be stated in degrees and compared with the normal ranges of motion.  

b. The examiner is also asked specifically to address the additional loss of function due to pain, weakness, fatigability, incoordination, or pain on movement of a joint.  

c. The examiner should also specify any nerves affected and their degree of lost or impaired function.  To that end, descriptions of impairment characterized as mild, moderate, and severe would be helpful.  It should also be noted whether or not any nerve involvement is wholly sensory.

7. Any opinions offered should be accompanied by a clear rationale consistent with the evidence of record. If the examiner finds it impossible to provide any part of the requested opinions without resorting to pure speculation, he or she should so indicate and provide a rationale as to why such a finding is made.

8. Upon completion of the above, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).









These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




